Title: To Thomas Jefferson from David Gelston, 12 August 1803
From: Gelston, David
To: Jefferson, Thomas


          
            Sir,
            New York August 12th. 1803.
          
          The enclosed letter was this day handed to me by Capt. Blagge. I observe by the bill of lading, “no freight to be paid by desire of the captain”— I shall direct the chest to be lodged in the Custom House, and the duties, and charges to be paid—and presuming it will be your wish to receive it at the City of Washington, I shall ship it in the first Vessel bound from this Port, to Alexandria or Georgetown,
          I also received in our public store a few days since from the Scho. Indiana, Capt. Merrell from Natchez, a cask to your address, said to contain nuts, which will be forwarded with the Wine, unless counter orders are received,
          I have the honor to be, very respectfully, Sir, your obedient servant,
          
            
              David Gelston
            
          
        